COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00152-CV


IN THE INTEREST OF C.R., I.P.,
AND Z.P., CHILDREN


                                    ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2012-50930-367

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Mother appeals the trial court’s final order terminating her

parental rights to her three children, C.R., I.P., and Z.P. See Tex. Fam. Code

Ann. § 161.001(1)(D), (E), (O) (West 2014). Mother’s court-appointed appellate

counsel has filed a motion to withdraw as counsel and a brief in support of that

motion.   In the motion, counsel avers that he has conducted a professional

evaluation of the record and, after a thorough review of the applicable law, has


      1
      See Tex. R. App. P. 47.4.
reached the conclusion that there are no arguable grounds to be advanced to

support an appeal of this cause and that the appeal is frivolous. Neither Mother

nor the State filed a response.

      Counsel’s brief and motion meet the requirements of Anders v. California

by presenting a professional evaluation of the record demonstrating why there

are no reversible grounds on appeal and referencing any grounds that might

arguably support the appeal. 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967);

see In re K.M., 98 S.W.3d 774, 776‒77 (Tex. App.—Fort Worth 2003, no pet.)

(holding that Anders procedures apply in parental termination cases).

      In our duties as the reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82‒83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the appellate record and appellate counsel’s

brief. We agree with counsel that the appeal is wholly frivolous and without

merit. We find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see also In re

A.B., No. 13-0749, 2014 WL 1998440, at *6 (Tex. May 16, 2014) (holding that an

appellate court that affirms a judgment terminating parental rights need not detail

the evidence when performing a factual sufficiency review). Therefore, we grant



                                        2
appellate counsel’s motion to withdraw and affirm the trial court’s final order

terminating Mother’s parental rights to C.R., I.P., and Z.P.



                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DELIVERED: September 18, 2014




                                         3